Citation Nr: 9910640
Decision Date: 04/16/99	Archive Date: 06/24/99

DOCKET NO.   98-16 571             DATE APR 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUES

1. The propriety of the initial 10 percent disability evaluation
assigned for the veteran's service-connected low back disorder.

2. The propriety of the initial noncompensable (O percent)
disability evaluation assigned for the veteran's service-connected
left ear hearing loss.

3. The propriety of the initial noncompensable (O percent)
disability evaluation assigned for the veteran's service-connected
erectile dysfunction.

4. Entitlement to special monthly compensation (SMC) for loss of
use of a creative organ (erectile dysfunction).

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARINGS ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Joshua S. Blume, Associate Counsel 

INTRODUCTION

The veteran had active military service from October 1963 to April
1967.

The issues now on appeal to the Board of Veterans' Appeals (Board)
arose from May and August 1998 rating decisions by the Department
of Veterans Affairs (VA) Regional Office (RO) in Hartford,
Connecticut, which granted service connection for a low back
disorder, left ear hearing loss and erectile dysfunction and
assigned the initial evaluations reflected above. The RO also
declined to assign SMC based on the loss of use of a creative organ
arising from the service-connected erectile dysfunction. The
veteran disagreed with the initially assigned ratings and perfected
an appeal respecting these ratings in a timely fashion.

Although the RO developed the above issues as "increased rating"
issues, the Board considers its recharacterization of the issues as
stated above to be more apposite in light of the United States
Court of Appeals for Veterans Claims (Court) decision Fenderson v.
West, 12 Vet. App. 119 (1999).

The issue of the assignment of a proper initial rating for the
veteran's service connected low back disorder will be addressed in
the REMAND following the ORDER portion of this DECISION.

2 - 

FINDINGS OF FACT

1. The veteran's service connected left ear hearing loss currently
is a level I (noncompensable) hearing loss, and the evidence shows
that it has been a level I hearing loss since the filing of the
initial claim for service connection for hearing loss in October
1994.

2. The veteran's service-connected erectile dysfunction currently
is not manifested by deformity of the penis, by loss of erectile
power, or by other loss of use of a creative organ, nor does the
evidence demonstrate such manifestations since the filing of the
initial claim for service connection for erectile dysfunction in
June 1998.

CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for left ear
hearing loss are not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 3.321,4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100
(1998).

2. The criteria for a compensable disability rating for erectile
dysfunction are not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 3.321,4.1, 4.2, 4.3, 4.7, 4.10, 4.3 1, 4.115b, Diagnostic
Code 7522 (1998).

3. The criteria for special monthly compensation (SMC) for loss of
use of a creative organ (erectile dysfunction) are not met. 38
U.S.C.A. 11 14(k), 1155, 5107 (West 1991); 38 C.F.R. 3.350(a)(1)
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO's claims for
increased rating are "well grounded" within the meaning of 38
U.S.C.A. 5107(a). See Caffrey v.

- 3 -

Brown, 6 Vet. App. 377, 381 (1994). The Board also is satisfied
that all relevant facts have been properly and sufficiently
developed.

Disability evaluations are determined by comparing the veteran's
current symptomatology with the criteria set forth in the Schedule
for Rating Disabilities (rating schedule), 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. Part 4 (1998). Assigning a rating involves an
analysis of the extent to which a service-connected disability
adversely affects the veteran's ability to function under the
ordinary conditions of daily life, and bases the assigned rating as
far as practicable on the average impairment of earning capacity in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10. Where
there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more clearly approximates the criteria for that rating.
Otherwise, a lower rating will be assigned. See 38 C.F.R. 4.7. Any
reasonable doubt regarding a degree of disability will be resolved
in favor of the veteran. See 38 C.F.R. 4.3. The history of a
disability should be considered; however, where entitlement to
compensation has already been established and an increase in a
disability rating is at issue, as in the present case, it is the
present level of disability that is of primary concern. See
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claims, the
Board finds that some discussion of the Fenderson case is
warranted. In that case, the Court emphasized the distinction
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran expresses
dissatisfaction with the assignment of an initial disability
evaluation where the disability in question has just been
recognized as service-connected. In the former case, the Court
held, the rule of Francisco, that the current level of disability
is of primary importance when assessing an increased rating claim,
applies. In the latter case, however, where, as here, the veteran
has expressed dissatisfaction with the assignment of an initial
rating, the Francisco rule does not apply; rather, VA must assess
the level of disability from the date of initial application for
service connection and deter-mine whether the level of disability
warrants the assignment of

4 -

different disability ratings at different times over the life of
the claim - a practice known as "staged rating."

Here, the RO has issued statements of the case that do not
explicitly reflect consideration of the propriety of the initial
ratings, or include discussion of whether "staged ratings" would be
appropriate in the veteran's case. However, the Board does not
consider it necessary to remand these claims to the RO for an
issuance of a statement of the case on this point. In the case of
the veteran's claim for a higher rating for erectile dysfunction,
the initial claim was only filed in June 1998 - shortly before the
certification of the issue to the Board for its review. Since the
timeframe over which the disability is to be evaluated is so short,
there would seem to be little point in a remand. In the case of the
claim for a higher rating for left ear hearing loss, although the
timeframe is clearly sufficiently long so that a remand would
potentially make a difference (the veteran's initial claim for
service connection was filed in October 1994) the mechanical manner
in which disability percentages for hearing loss are assigned (as
discussed in more detail, below) makes it clear that the veteran
would not have a compensable rating at any time during the life of
the claim for service connection. Hence, little would be gained by
a remand.

For the reasons described above, the Board does not consider its
retention of the issues for decision to prejudice the veteran in
the pursuit of his claims. See Bernard v. Brown, 4 Vet. App. 384,
394 (1993).

I. Left Ear Hearing Loss

In October 1994, the veteran filed an initial application for
service connection for hearing loss of the left ear only. The RO
initially denied his claim; however, the veteran appealed the RO's
decision to the Board and the Board, in an April 1998 decision,
granted the veteran's application. The RO issued a rating decision
in May 1998 confirming the Board's grant of service connection and
assigning a noncompensable disability evaluation under 38 C.F.R.
4.85, Diagnostic Code 6100 (1998), effective October 1994 - the
date of receipt of the initial application

5 -                                                               
  
for service connection. The veteran disagreed with the disability evaluation
assigned and has pursued an appeal of this issue to the Board.

Evaluations of unilateral defective hearing range from noncompensable to 10
percent based on organic impairment of hearing acuity as measured by the
results of controlled speech discrimination tests in the frequencies 1000,
2000, 3000 and 4000 cycles per second. To evaluate the degree of disability
from defective hearing, the rating schedule establishes eleven auditory
acuity levels designated from level I for essentially normal acuity through
level XI for profound deafness. 38 C.F.R. 4.85, Diagnostic Codes 6100 to 6110
(1998). In situations, such as here, where service connection has been
granted only for defective hearing involving one ear, and the appellant does
not have total deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal. 38 C.F.R. 3.383, 4.14 (1998). Thus,
a maximum 10 percent evaluation is assignable only where hearing in the
service-connected ear is at level X or XI. 38 C.F.R. 4.85 and 4.87,
Diagnostic Codes 6100 to 6101 (1998).

A review of the claims folder shows that the veteran underwent VA
audiological evaluation in December 1994. During the course of the
examination, the veteran complained of difficulty hearing high-pitched
consonants. On the audiological evaluation itself, pure tone thresholds for
the left ear, in decibels, were reported as follows:

HERTZ     500      1000      2000      3000      4000 
RIGHT     N/A       N/A       N/A       N/A       N/A 
LEFT      N/A          5       20         55       60

Speech audiometry revealed speech recognition ability of 94 percent in the
left ear. The average of the reported pure tone thresholds above works out to
35. Bilateral sensorineural hearing loss was diagnosed and it was noted that
the veteran could benefit from hearing aids.

6 - 

Applying Tables VI and VII of section 4.87 of the rating schedule, the
average pure tone threshold loss and the speech recognition percentage
together yield a level I hearing loss for the left ear. Taking the hearing of
the nonservice-connected right ear as normal, the right ear likewise would be
considered level I for evaluation purposes. Together, these two level I
hearing losses work out to a noncompensable disability evaluation for the
left ear under Table VII.

In January 1995, the veteran underwent a VA "Audio-Ear Disease" examination.
He again complained of difficulty hearing high-pitched consonants. It was
noted that the veteran had a moderate sensorineural hearing loss in the left
ear that started at 3000 Hertz. Again, the diagnosis was bilateral
sensorineural high frequency hearing loss consistent with noise exposure. It
was noted that he could benefit from hearing aids.

In May 1995, the veteran testified at a local hearing before a local hearing
officer. The portion of his testimony pertaining to his left ear hearing loss
consisted of assertions that his hearing loss arose in service. As the issue
of service connection for hearing loss already has been granted, there is no
need to consider this testimony in depth.

In June 1998, the veteran underwent a second VA audiological evaluation. The
examiner noted that the claims folder was not available to him. The veteran
related a long history of noise exposure dating back to his time in service.
It was noted that the veteran had last been seen in 1994 with a high
frequency hearing loss and tinnitus. The veteran reported that since that
time his hearing loss and tinnitus had been interfering with conversation to
a greater degree. Pure tone thresholds, in decibels, for the left ear, were
reported as follows:

HERTZ     500     1000     2000     3000     4000 
RIGHT     N/A      N/A      N/A      N/A      N/A 
LEFT      N/A       15       25       55       60

-7-

Speech audiometry revealed speech recognition ability of 94 percent in the
left ear. The average of the reported pure tone thresholds above works out to
39 (rounded up). Bilateral high frequency sensorineural hearing loss was
diagnosed, along with bilateral tinnitus.

Applying Tables VI and VII of section 4.87 of the rating schedule, the
average pure tone threshold loss and the speech recognition percentage
together yield a level I hearing loss for the left ear. Taking the hearing of
the nonservice-connected right ear as normal, the right ear likewise would be
considered level I for evaluation purposes. Together, these two level I
hearing losses work out to a noncompensable disability evaluation for the
left ear under Table VII.

The Board has considered all of the above evidence and finds that, as shown
above, the rating schedule does not allow for the assignment of a compensable
disability rating now or at any time since the veteran filed his claim for
service connection in October 1994. The Board acknowledges the veteran's
argument that his hearing is worse than that contemplated in the assignment
of a noncompensable disability rating, however, the Board would emphasize
that disability ratings in hearing loss cases are assigned by way of a
mechanical application of the average pure tone thresholds and speech
discrimination percentages to the tables furnished in the rating schedule.
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

For that reason, it also is unclear whether assertions that the rating
schedule to evaluate the veteran's hearing loss of are to be considered. Even
if so, however, the Board notes that there is no showing that the veteran's
left ear hearing loss reflects so exceptional or unusual a disability picture
as to warrant the assignment of an increased evaluation on an extra-schedular
basis. In this regard, the Board notes that the veteran's service-connected
left ear hearing loss is not shown to significantly impact his employment
(beyond that which is contemplated in the rating assigned). This problem also
is not shown to warrant frequent periods of hospitalization or to otherwise
render impractical the application of the regular schedular standards. In the
absence of evidence of such factors, the Board is not required to remand this
matter to the RO for the procedural actions outlined in

8 -

38 C.F.R. 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996);
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Shipwash v. Brown, 8 Vet. App.
218, 227 (1995).

Finally, the Board would not that it is because of this essentially
mechanical process uniquely involved in the analysis of hearing loss claims
that the absence of the claims folder during the June 1998 VA audiological
evaluation is not critical. VA examinations are required to take into account
the history of the disability being evaluated and in practical terms this
means that the examiner should have access to the claims folder when
conducting an examination. See 38 C.F.R. 4.1 (1998). Here, however, since the
examiner did conduct the actual audiology evaluation the veteran is not
prejudiced by the absence of the claims folder.

In reaching this decision, the Board considered the doctrine of reasonable
doubt; however, as the preponderance of the evidence is against the
appellant's claim, the doctrine is not for application. 38 U.S.C.A. 5107(b);
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

II. Erectile Dysfunction

In June 1998, the veteran filed an initial application for service connection
for erectile dysfunction, which he claimed was a secondary manifestation of
his back disorder. Under 38 C.F.R. 3.310, secondary service connection is
available for disability that is proximately due to, or the result of,
service-connected disability. In August 1998, the RO issued a rating decision
granting the veteran's application, and assigning a noncompensable disability
evaluation under 38 C.F.R. 4.115b, Diagnostic Code 7522 (1998), effective
June 1998. Although Diagnostic Code 7522 provides only for the assignment of
a 20 percent evaluation based on the presence of penile deformity coupled
with loss of erectile power, and does not provide for the assignment of a
noncompensable rating, 38 C.F.R. 4.31 (1998) permits VA to assign a
noncompensable rating even though not explicitly provided for in the rating
schedule where the veteran's symptomatology fails to meet the criteria for
the rating provided in the rating schedule. Diagnostic Code 7522 also

- 9 -

provides for an award of special monthly compensation (SMC) based on loss of
use of a creative organ under 38 C.F.R. 3.350(a)(1) [which implements 38
U.S.C.A. 1114(k) (West 1991)] if the veteran's disability picture meets the
criteria set forth therein.

A review of the claims file discloses that in December 1994 the veteran went
to a VA medical center (VAMC) for treatment for his back. At that time, he
complained of frequent left hip pain as well as of numbness in the left lower
extremity. He said that he frequently experienced numbness of this area
during intercourse and that this was often accompanied by a loss of erectile
power. The clinician indicated that the veteran might have radiculopathy of
the third through fifth lumbar vertebrae.

In December 1994 the veteran underwent a VA general medical examination.
Physical examination at this time disclosed a normal genitourinary system.
There were no other findings or diagnoses pertaining to the genitourinary
system.

In February 1995 the veteran had a nerve conduction study (NCS) done, which
apparently included electromyography (EMG). The findings from the study were
summarized as left distal peroneal neuropathy and right superficial peroneal
sensory ne-,uropathy. There was no evidence for a radiculopathy. Later that
month, the veteran was seen at the VA neurological clinic, where, in addition
to his neurological complaints, he said that he continued to lose erectile
power when he was on top during intercourse but not in other positions. He
also complained of a loss of sexual desire.

In February 1997, the veteran testified at an RO hearing before a local
hearing officer. He reported that he was suffering from a problem with his
libido that had been incurred by the February 1995 NCS reported above. He
said that prior to this test he had had no problem with his libido, and that
he was then using a device prescribed for him at a VAMC to assist him with
his problem.

An undated VA order form received in April 1997 shows that doctors at a VAMC
ordered a device from a private firm that was designed to help remedy what
was

- 10-

diagnosed as organic impotence. A mark on the form noted that the veteran's
organic impotence might have been caused or might have been contributed to by
a spinal cord injury.

In July 1998, the veteran underwent a special VA genitourinary examination.
The examiner noted that all of his data came from the veteran and an
unspecified 'medical record, volume 1." The examiner reported that the
veteran's claims file was not available. The veteran said that he began
having an insidious onset of erectile dysfunction in his early 40s that
slowly progressed until about four years before when it got to the point
where he was unable to achieve or to maintain an erection adequate for
intercourse. He said that he did not get morning erections either. He
mentioned that he was service connected for a back disorder and he felt that
as his back worsened so did his erectile dysfunction. He also said that he
had been using a vacuum device with some success, and that he had also been
using Viagra since May 1998 with good results, although he had experienced
some transient facial flushing. The examiner reported the veteran's "sexual
function index" as 16 out of 44 without therapy and as 42 out of 44 with
Viagra. On physical examination the penis was normal without any palpable
scar tissue, the scrotum was normal and the testes were of normal size and
consistency. The prostate gland was forty grams, anodular and nontender. The
examiner noted that the veteran appeared to have had normal testosterone
levels in the past. In summary, the examiner concluded that the veteran had
a history of a service- connected back injury with L5-S1 disk abnormalities,
who had erectile dysfunction that might have been related to the back
condition. It was very difficult to be certain with complete definiteness,
however. Nevertheless it was as likely as not associated with the back. The
examiner noted that the veteran had good results with Viagra.

As noted, the veteran currently is service-connected for erectile dysfunction
under 313 C.F.R. 4.115b, Diagnostic Code 7522 (1998), and this code provides
for the assignment of a 20 percent disability rating where there is deformity
of the penis with loss of erectile power. The Board has examined all of the
evidence outlined above and concludes that the veteran has not demonstrated
either deformity of the

penis or loss of erectile power since the filing of his initial application
for service connection in June 1998 through objective medical evidence such
as to warrant the assignment of a 20 percent rating. None of the evidence,
even that from 1994, shows that the veteran has a deformity of the penis, and
while loss of erectile power is concededly shown prior to June 1998 (in a
diagnosis of organic impotence, and in the subsequent use of mechanical and
medicinal aids) it appears that by the time the veteran filed his initial
application for service connection, his condition had significantly improved
with medication to the point where he was practically asymptomatic at the
time of the July 1998 VA examination. The Board notes that the examiner rated
the veteran's functioning as "42 out of 44" with Viagra. Since the veteran
does not meet the criteria for assignment of a 20 percent rating, and is not
shown to have met the criteria since the June 1998 effective date of the
grant of service connection (also the date of the claim), a noncompensable
rating must be assigned by default. See 38 C.F.R. 4.31. Moreover, given the
findings shown on examination, and the fact that, under the circumstances,
the veteran's applicable history extended only back to June 1998 (the date of
the claim), the fact that the July 1998 examiner did not then have the
veteran's claims folder is not prejudicial to the veteran.

The Board also finds no showing that the veteran's erectile dysfunction
reflects so exceptional or unusual a disability picture as to warrant the
assignment of an increased evaluation on an extra-schedular basis. In this
regard, the Board notes the veteran's service-connected erectile dysfunction
is not shown to significantly impact his employment (beyond that which is
contemplated in the rating assigned). This problem also is not shown to
warrant frequent periods of hospitalization or to otherwise render
impractical the application of the regular schedular standards. In the
absence of evidence of such factors, the Board is not required to remand this
matter to the RO for the procedural actions outlined in 38 C.F.R.
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157,158-59 (1996); Floyd v.
Brown, 9 Vet. App. 88, 98 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227
(1995).

- 12 -

As regards the veteran's claim for SMC, the Board notes that Diagnostic Code
7522 also provides for the assignment of SMC based on the loss of use of a
creative organ, if appropriate. Awards of SMC are authorized by statute (see
38 U.S.C.A. 1114), and this statute is implemented by regulation. 38 C.F.R.
3.350. Subsection (a)(1) of this regulation provides, in pertinent part, that
"loss of a creative organ will be shown by acquired absence of one or both
testicles (other than undescended testicles) or ovaries or other creative
organ." The remainder of the subsection provides for objective tests to
determine whether there is in fact loss of use.

Here, the veteran has not demonstrated the acquired absence of one or both
testicles or of the spermatozoa or of another creative organ. Since
Diagnostic Code 7522 allows for the assignment of SMC based on penile
deformity and loss of erectile power, it is logical to assume that in the
absence of either penile deformity or a loss of erectile power shown by
objective medical evidence, it is not necessary to refer the veteran to a
medical board as 3.350(a)(1) provides, in order to have them examine the
veteran further. Such is the case here. Consequently, SMC must be denied.

In reaching each determination with respect to the veteran's erectile
dysfunction, the Board considered the doctrine of reasonable doubt; however,
as the preponderance of the evidence is against each claim, the doctrine is
not for application. See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet.
App. 49, 57- 58 (1990).

ORDER

As the noncompensable evaluation assigned for the veteran's service-connected
left ear hearing loss was proper, a compensable evaluation is denied.

As the noncompensable evaluation assigned for the veteran's service-connected
erectile dysfunction was proper, a compensable evaluation is denied.

- 13 - 

The claim for SMC based on the loss of use of a creative organ attributable
to the veteran's service-connected erectile dysfunction is denied.

REMAND

The veteran essentially disagrees with the initial 10 percent disability
evaluation assigned for his service-connected disorder of the low back, and
seeks a higher evaluation. A review of the claims file indicates that further
development of this case is warranted.

The veteran initially filed an application for service connection for a low
back disorder in October 1994 and, following a remand of the issue by the
Board in April 1998, the RO granted service connection in May 1998. A VA
orthopedic examiner examined the veteran in May 1998, and this examiner
extensively reviewed the claims folder. He arrived at the conclusion that it
was difficult to connect any neurological disorder to the service-related
back injury.

However, the Board emphasizes that when evaluating musculoskeletal
disabilities, whether connected to neurological pathology or not, VA may, in
addition to applying schedular criteria, consider granting a higher rating in
cases in which functional loss due to pain (to include on motion or with
use), excess fatigability or fatigue, weakened movement, or incoordination is
demonstrated, and those factors are not contemplated in the relevant rating
criteria. See 38 C.F.R. 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. App.
202, 204-7 (1995). Thus, it is important that particular findings in this
regard be made in connection with examination of the veteran. It is also
important that the examiner provide an opinion concerning the effect of the
veteran's disability on his ability to work.

The above requirements apply most clearly to the current rating of the
veteran. The disability evaluation must also consider the history of the
veteran's disability from the date of initial application for service
connection where it is the propriety of an initial rating that is at issue,
as is the case here. See Fenderson, supra. In this case,

14 -

the veteran filed his initial application in October 1994. Given the volume
of medical evidence pertaining to the veteran's back condition accumulated
since that date, as well as the possibility that "staged ratings" higher than
the current 10 percent rating might be appropriate for past periods of time,
the RO should consider whether one or more "staged rating(s)," as prescribed
by Fenderson, is appropriate in this case.

Accordingly, this case is hereby REMANDED to the RO for the following
actions:

1. The RO should obtain and associate with the claims file any outstanding VA
medical records pertaining to treatment of the low back, as well as any
additional records, public or private, identified by the veteran, with
authorization or release from him where appropriate. However, if any search
yields negative results, that fact should clearly be documented in the claims
file.

2. Following this development, the veteran should be scheduled to undergo a
VA orthopedic examination. The claimsfolder and a complete copy of this
REMAND must be made available to the examiner for his review, and the
examination report should reflect consideration of the veteran's pertinent
history. Such tests as the examiner deems necessary should be performed, and
all pertinent clinical findings, to include responses to all the points
addressed below, should be set forth in detail.

a. The examiner should conduct range of motion studies of the veteran's
lumbar spine, expressed in degrees, as well as provide "standard" range of
motion measurements, in each plane, for comparison purposes.

- 15 -

b. The examiner should indicate whether there is weakened movement, excess
fatigability or incoordination attributable to the lumbar spine, and, if
feasible, these determinations should be expressed in terms of the extent of
additional loss of motion (expressed in degrees) or favorable or unfavorable
ankylosis due to any weakened movement, excess fatigability, instability or
incoordination.

c. The examiner should express an opinion as to whether pain in the low back
could significantly limit functional ability during flare-ups and/or when the
low back is used repeatedly over a period of time. This determination should,
if feasible, be portrayed in terms of the extent of the additional loss of
motion (expressed in degrees) or favorable or unfavorable ankylosis due to
pain on use and/or during flare-ups for the low back.

d. Finally, the examiner should provide an overall assessment of the severity
of the service- connected back disability, to include comment upon the extent
to which such impairs the veteran's employability.

If the examiner is unable to respond to any of the points noted above, he or
she should so indicate and provide an explanation. All examination results,
along with the complete rationale for all opinions expressed and conclusions
reached (to include reference to specific

- 16 -

evidence of record) should be set forth in a typewritten report.

3. The RO should review the examination report to determine if it is in
compliance with this REMAND. If deficient in any manner, it should be
returned, along with the claims file, for immediate corrective action.

4. When the above development has been completed, the issue should be
readjudicated on the basis of all pertinent evidence and with consideration
accorded to all governing legal authority and precedent. This should include
consideration of whether "staged ratings" are appropriate for any period of
time between October 1994 and the present, per the Fenderson case. The RO
must provide adequate reasons and bases for its decision.

5. If the decision remains adverse to the veteran, he and his representative
should be issued a supplemental statement of the case and afforded a
reasonable opportunity to respond before the case is returned to the Board
for further appellate consideration.

The purpose of this REMAND is to obtain additional development and
adjudication, and no inference should be drawn regarding the final
disposition of any claim. The veteran need take no action until otherwise
notified.

This REMAND must be afforded expeditious treatment by the RO. The law
requires that all claims that are remanded by the Board of Veterans' Appeals
or by the United States Court of Veterans Appeals for additional development
or other appropriate action must be handled in an expeditious manner. See The
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

17 -

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that have been
remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JACQUELINE E. MONROE Member, Board of Veterans' Appeals 

